Filed 9/24/14 In re A.G. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


In re A.G., a Person Coming Under the
Juvenile Court Law.


THE PEOPLE,                                                                            F068726

         Plaintiff and Respondent,                                       (Super. Ct. No. JJD065137)

                   v.
A.G.,                                                                               OPINION

         Defendant and Appellant.


                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Juliet L.
Boccone, Judge.
         Kristen Owen, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.

                                                        -ooOoo-

*        Before Levy, Acting P.J., Kane, J., and Poochigian, J.
       The court continued appellant, A.G., as a ward of the court (Welf. & Inst. Code,
§ 602) after it sustained allegations charging appellant with second degree robbery
(count 1/Pen. Code, § 211), and misdemeanor dissuading a victim (Pen. Code, § 136.1,
subd. (b)(1)). Following independent review of the record pursuant to People v. Wende
(1979) 25 Cal.3d 436, we affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       On August 23, 2013, 15-year-old Andrew M. attended a dance at Dinuba High
School. After the dance ended at 12:00 a.m. Andrew walked about a block to the public
library where he called his mother to get a ride but she did not answer. As he sat holding
the phone in his hand, Andrew noticed three males across the street walking toward him.
One male stopped about two feet in front of Andrew, who remained sitting. Another
male stopped three feet away from Andrew on his left side and the third male stopped
three feet away from him on his right side. The male in front of Andrew asked if he
could borrow his cell phone. Andrew handed him the phone because he was scared and
the male said, “[T]his is a nice phone. Well, you just got jacked.” He also looked at
Andrew and told him not to snitch. The other males then stated, “Don’t snitch. We know
where you live.”
       After the trio left, some of Andrew’s friends walked by and he used one of their
cell phones to call 911. Later that night, police officers took him to two locations where
they had detained three suspects. Andrew was able to identify A.G. by his clothing as
one of the participants in the robbery. Andrew also identified his cell phone and it was
returned to him.
       On August 27, 2013, the district attorney filed a petition charging appellant with
the two counts the court sustained.
       On October 8, 2013, following a jurisdictional hearing, the court sustained both
counts of the petition.

                                             2
        On November 27, 2013, after denying the defense’s motion to dismiss, the court
aggregated time from a previous petition, set appellant’s maximum term of confinement
at five years nine months, and committed him to the Tulare County Youth Facility for a
year.
        Appellant’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal.3d 436.) Appellant has not responded to this
court’s invitation to submit additional briefing.
        Following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
        The judgment is affirmed.




                                               3